159 F.3d 1139
Virgil O. HOOKER;  Dora E. Hooker;  David Hooker;  Gloria J.Hooker;  Appellants,v.Bentley E. STORY, Appellee.
No. 98-2786.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 26, 1998.Decided Nov. 9, 1998.Rehearing and Suggestion for Rehearing En Banc Denied Jan. 28, 1999.

Appellants, pro se.
Shirley E. Guntharp, Little Rock AR, argued, for appellee.
Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
After Virgil O. Hooker, Dora E. Hooker, David O. Hooker, and Gloria J. Hooker were unsuccessful in their 42 U.S.C. § 1983 lawsuit against Arkansas Chancery Judge Bentley E. Story, see Hooker v. Story, No. 98-1658 (8th Cir.  Apr. 7, 1998) (unpublished per curiam), they filed the instant lawsuit against him, this time seeking declaratory relief based on the same facts.  In addition, relying on the adverse outcome of the prior lawsuit, plaintiffs moved for recusal of the District Court judge.1  The District Court denied plaintiffs' recusal motion and granted defendant's motion to dismiss, and plaintiffs appeal.


2
Having carefully reviewed the record, we conclude the District Court did not abuse its discretion in denying the Hookers' recusal motion.  See Liteky v. United States, 510 U.S. 540, 541, 114 S. Ct. 1147, 127 L. Ed. 2d 474 (1994) ("judicial rulings alone almost never constitute valid basis for a bias or partiality recusal motion");  A.J. by L.B. v. Kierst, 56 F.3d 849, 861 (8th Cir.1995) (discussion of district court judge's refusal to disqualify himself;  standard of review).  We also conclude the District Court correctly dismissed the Hookers' complaint on the basis of res judicata.  See Federated Dep't Stores, Inc. v. Moitie, 452 U.S. 394, 398-99 & n. 3, 101 S. Ct. 2424, 69 L. Ed. 2d 103 (1981) (final judgment on merits of action precludes same parties from relitigating issues that were or could have been raised in that action;  dismissal for failure to state claim constitutes merits adjudication).  We find the Hookers' remaining arguments on appeal to be without merit.  Accordingly, we affirm.



1
 The Honorable Susan Webber Wright, Chief Judge, United States District Court for the Eastern District of Arkansas